 CONTINENTAL GROUP
, INC
. 357 NLRB No. 39 
409
The Continental Group, Inc. 
and
 Local 11, Service 
Employees International Union 
 The Continental Group, In
c. and Sunset Harbour 
South Condominium Asso
ciation, Inc., Joint 
Employers 
and
 Local 11, Service Employees In-
ternational Union 
 The Continental Group, In
c. and The Executive Con-
dominium Association, Inc., Joint Employers 

and
 Local 11, Service Employees International 
Union 
 Sunset Harbour South Condominium Association, 
Inc. and Local 11, Service Employees Interna-
tional Union.  
Cases 12ŒCAŒ024045, 12ŒCAŒ
024196, 12ŒCAŒ024448, 12ŒCAŒ024070, 12ŒCAŒ
024097, 12ŒCAŒ024132, and 12ŒCAŒ024447 
August 11, 2011 
DECISION AND ORDER 
BY CHAIRMAN 
LIEBMAN AND 
MEMBERS 
BECKER AND HAYES
 On September 30, 2008, the two sitting members of 
the Board issued a Decision 
and Order in this proceed-
ing, which is reported at 353 NLRB 348.
1  Thereafter, the 
Respondent, The Continental Group (Continental), filed 
a petition for review in the United States Court of Ap-

peals for the District of Columbia Circuit, and the Gen-
eral Counsel filed a cross-a
pplication for enforcement.  
On June 17, 2010, the United States Supreme Court is-

sued its decision in 
New Process Steel, L.P. v. NLRB
, 130 S.Ct. 2635, holding that under Section 3(b) of the 
Act, in order to exercise the delegated authority of the 
Board, a delegee group of at 
least three members must be 
maintained.  Thereafter, th
e court of appeals remanded 
this case for further proceedi
ngs consistent with the Su-
preme Court™s decision.  
The National Labor Relations Board has delegated its 
authority in this proceeding to a three-member panel.
2   
                                                           
1 Effective midnight December 28, 2007, Members Liebman, 
Schaumber, Kirsanow, and Walsh 
delegated to Members Liebman, 
Schaumber, and Kirsanow, as a thre
e-member group, all of the powers 
of the National Labor Relations Boar
d in anticipation of the expiration 
of the terms of Members Kirsanow
 and Walsh on December 31, 2007.  
Thereafter, pursuant to this delega
tion, the two sitting members issued 
decisions and orders in unfair labor
 practice and representation cases. 
2 Consistent with the Board™s general practice in cases remanded 
from the courts of appeals, and for reasons of administrative economy, 
the panel includes the remaining memb
er who participated in the origi-
nal decision.  Furthermore, under the Board™s standard procedures 
applicable to all cases assigned to 
a panel, the Board Member not as-
signed to the panel had the opportunity to participate in the adjudication 

of this case at any time up to the issuance of this decision. 
The Board has considered the judge™s decision and the 
record in light of the exceptions and briefs and has de-
cided to affirm the judge™s rulings, findings,
3 and conclu-
sions, to modify his remedy, and to adopt the recom-

mended Order, as modified and set forth in full in the 
prior decision, to the extent 
and for the reasons stated in 
the decision reported at 353 NLRB 348 (2008), which we 

incorporate herein by referen
ce, except as modified be-
low.
4 In his decision below, the judge concluded, inter alia, 
that Respondents Continental and Sunset Harbour violat-
ed Section 8(a)(1) of the Act by promulgating and main-
taining an unlawfully overbro
ad no-access rule.  In addi-
tion, relying on 
Double Eagle Hotel & Casino
, 341 NLRB 112, 112 fn. 3 (2004), enfd. 414 F.3d 1249 (10th 

Cir. 2005), cert. denied 546 U.S. 1170 (2006), the judge 
concluded that Respondent Continental violated Section 
8(a)(1) when it issued a written warning to employee 

Phillip Gonzalez for ﬁfrequenting the propertyﬂ and ﬁloi-
tering on the propertyﬂ in violation of the unlawfully 
overbroad no-access rule.
5 For the reasons set forth in the decision reported at 353 
NLRB 348, which we have incorporated by reference, 
we adopt the judge™s conclu
sion that the Respondents 
violated Section 8(a)(1) by promulgating and maintain-
ing the unlawfully overbroad no-access rule.  However, 
we reverse the judge™s further conclusion that the written 

warning provided to employee Gonzalez pursuant to the 
rule was unlawful. Contrary to the judge, and as we ex-
plain in greater detail below, we find that the principles 

reflected in 
Double Eagle
 are not applicable to this pro-
ceeding. I.  THE FACTS
 The facts are set forth in detail in our prior decision in 
this case.  353 NLRB 348 (2008).  For present purposes, 

these facts are sufficient. 
Continental maintained an employee manual for front-
desk employees at Sunset Harbor Condominium.  The 

manual contained the following rule: 
                                                           
3 For institutional reasons, Member 
Hayes joins his colleagues in af-
firming the judge™s finding that th
e Board™s assertion of jurisdiction 
over a residential condominium 
association is appropriate. 
4 In accordance with our decision in 
Kentucky River Medical Center
, 356 NLRB 6 (2010), we modify the judge™s remedy by requiring that 
backpay and other monetary awards 
shall be paid with interest com-
pounded on a daily basis.  Also, we shall modify the judge™s recom-

mended Order to provide for the post
ing of the notice in accord with 
J. Picini Flooring
, 356 NLRB 11 (2010). For the reasons stated in his 
dissenting opinion in J. Picini Flooring
, Member Hayes would not 
require electronic distribution of the notice. 
5 Specifically, management had recei
ved reports from residents that 
Gonzalez had been sleeping in a co
mmon area of the 
building, living 
out of his car, and ﬁhan
ging aroundﬂ the facility
, both inside and out-
side the building. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 410 
 Employees are only permitted to be on property 
while on duty unless you are picking up a paycheck 
or otherwise advised by the property manager or the 

Front Desk Coordinator.  If you are coming on prop-
erty while off duty, we expect that you will still fol-
low guidelines and dress neatly.  Once again, re-

member you represent the building and the compa-
ny.  Employees who violate this policy are subject to 
disciplinary action. 
 On August 16, 2004, front-desk employee Phillip 
Gonzalez was served with court papers seeking a re-
straining order against him in connection with an allega-
tion of domestic violence.  Gonzalez showed the papers 

to his supervisor and later discussed his situation with 
one of the condominium residents.  With the help of 
management, Gonzalez was given time off for the re-

mainder of that day and through August 29.  On August 
17, Gonzalez came to the facility and informed his su-
pervisor that he had obtained an attorney to represent 

him in the domestic violence matter and that he was 
looking for a place to stay.  
Director of Front-Desk Ser-
vices David Miller, who was present, told Gonzalez that 

he had been told that Gonzalez had been ﬁhanging 
around the facilityﬂ and ﬁloiteringﬂ there.  Miller further 
stated that it had been repo
rted that Gonzalez had been 
sleeping in a common area of the condominium and liv-
ing out of his car.  Miller informed Gonzalez that he 
could not come to the co
ndominium while on vacation 
and that he could not loiter in the building when he was 
not on duty.  Miller also told Gonzalez that he should not 
be discussing his personal affairs with condominium 
residents. 
When Gonzalez reported for work on August 30, Mil-
ler informed him that it had 
been reported that Gonzalez 
had continued to discuss his personal problems with resi-
dents and that he had been loitering on the property.  

Miller told Gonzalez that he was being removed from 
Sunset Harbor and to report to Continental™s office the 
next day. 
When Gonzalez did so, he was issued two written 
warnings.  One of them stated that, despite being told to 
keep his personal matters to himself and to refrain from 

frequenting the property while off duty, Gonzalez had 
been seen loitering on the property on August 21 and 22.  
The other warning focused on Gonzalez™ giving false 

information to residents and continuing to speak to them 
about his personal problems. 
After Gonzalez signed the warnings, Miller offered 
him a position as a floater who would work at various 
properties managed by Continental as needed.  Gonzalez 
rejected the offer, stating that he wanted to remain at 
Sunset Harbor.  Miller told Gonzalez that he could not, 
and then asked him if he wanted to resign.  Gonzalez did 
so. On those facts the judge found, inter alia, that the 
handbook rule was unlawfully overbroad, as it infringed 
on employee access rights under 
Tri-County Medical 
Center
, 222 NLRB 1089 (1976); that the written warning 
issued to Gonzalez for ﬁfre
quenting the propertyﬂ and 
ﬁloitering on the propertyﬂ was issued pursuant to that 
rule; and therefore, citing 
Double Eagle
, supra, that the 
warning was also unlawful, 
because it was ﬁ[d]iscipline 
imposed pursuant to an unlawful rule. . . .ﬂ 
II.  CLARIFICATION OF THE 
DOUBLE EAGLE
 RULE The Board has long adhered to and applied the princi-
ple that discipline imposed pursuant to an unlawfully 

overbroad rule is unlawful (the ﬁ
Double Eagle
 ruleﬂ).  
See, e.g., 
Double Eagle
, 341 NLRB at 112 fn. 3; 
Saia 
Motor Freight Line
, 333 NLRB 784, 785 (2001); 
Opry-
land Hotel
, 323 NLRB 723 (1997); 
A.T. & S.F. Memori-
al Hospitals
, 234 NLRB 436 (1978); 
Miller™s Discount 
Dept. Stores
, 198 NLRB 281 (1972), enfd. 496 F.2d 484 
(6th Cir. 1974).  Notwithstanding the longevity of this 
principle, however, and although the rule has often been 
stated in absolute terms, 
the Board has never expressly 
set forth a rationale for the rule nor a description of its 
scope.  After examining the purposes underlying the rule 
and considering the interests it seeks to balance, we con-

clude that it is appropriate to set limits on its application.  
For this reason, and because questions concerning the 
scope of the rule are otherwis
e likely to persist, a clarifi-
cation of the 
Double Eagle
 rule is warranted.
6                                                            
6 Our clarification of the 
Double Eagle rule will also distinguish 
those situations in which an employer imposes discipline pursuant to an 

unlawfully overbroad rule from situations in which an employer impos-
es discipline pursuant to a rule that
 is unlawful for reasons other than 
overbreadth.  Cf. 
Opryland Hotel, 323 NLRB 723, 728
 (1997) (citing 
decisions involving employer discipline of employees pursuant to no-
solicitation rules that had been either
 discriminatorily promulgated or 
applied, in support of a conclusion 
that discipline imposed on employee 
pursuant to an overbroad rule was unlawful). 
A workplace ruleŠand any discipli
ne imposed pursuant to that 
ruleŠmay violate the Act for a numbe
r of different reasons.  For ex-
ample, a rule may be facially unlawful; it may have been promulgated 
for discriminatory reasons or enforced in a discriminatory manner; or it 
may be overbroad, i.e., it restricts or prohibits some protected, in addi-

tion to unprotected, activity.  In rec
ognition of the fact that different 
considerations underlie the conclusi
on that each of the above-described 
rules (and any attendant discipline) vi
olates the Act, we emphasize that 
our analysis here is expressly limited to cases involving discipline 
imposed pursuant to an unlawfully overbroad rule.  Similarly, we note 
that our clarification of the 
Double Eagle
 rule has no bearing on, and 
does not in any way alter, the principl
es reflected in decisions such as 
St. John™s Community ServicesŒNew Jersey
, 355 NLRB 414 (2010), 
and Southern Mail, Inc.
, 345 NLRB 644 (2005), holding that discipline 
resulting from an employer™s unilateral implementation of a stricter 
interpretation of existing disciplinary policies violates the Act. 
 CONTINENTAL GROUP
, INC
. 411
In defining the proper scope of the 
Double Eagle 
rule, 
we are guided by the policies underlying the rule.  As an 
initial matter, the Board and the courts have long held 
that the existence of
 an overbroad rule violates the Act 
based on its potential chilling effect on employees™ exer-
cise of their Section 7 rights.  See, e.g., 
NLRB v. Bever-
age-Air Co.
, 402 F.2d 411, 419 (4th Cir. 1968); 
Cardinal 
Home Products
, 338 NLRB 1004, 1005Œ1006 (2003) 
(citations omitted).  Indeed, the mere maintenance of an 
overbroad rule tends to inhibit employees who are con-

sidering engaging in legally protected activities by con-
vincing them to refrain from doing so rather than risk 
discipline.  See 
NLRB v. Beverage-Air Co.
, 402 F.2d at 
419; 
J. C. Penney Co.
, 266 NLRB 1223, 1224 (1983); 
see generally Note, 
The First Amendment Overbreadth 
Doctrine, 
83 Harv. L. Rev. 844, 853 (1970) (ﬁBy defini-
tion, an overbroad statute covers privileged activity, and 
to the extent that the statutor
y burden operates as a disin-
centive to action the result is an 
in terrorem 
effect on 
conduct within the protection 
of the first amendment.ﬂ). 
Moreover, because the mere maintenance of an over-
broad rule creates a potential chilling effect on the exer-
cise of protected rights, it is reasonable to infer that the 
enforcement of such a rule would have a similar, or per-

haps even greater, chilling eff
ect on the exercise of pro-
tected rights, even if it is enforced against activity that 
could have been proscribed by a properly drawn rule.  As 

the Tenth Circuit Court of Appeals explained in 
Double 
Eagle, by analogy to the Federa
l judiciary™s endorsement 
of constitutional overbreadth challenges to laws imping-

ing upon protected First Amendment activity: 
 An individual whose own speech or expressive conduct 
may validly be prohibited or sanctioned is permitted to 
challenge a statute on its face because it also threatens 

others not before the courtŠthose who desire to en-
gage in legally protected expression but who may re-
frain from doing so rather than risk prosecution or un-

dertake to have the law declared partially invalid. 
 Double Eagle Hotel & Casino v. NLRB,
 414 F.3d at 1258 
(quoting 
Brockett v. Spokane
 Arcades, Inc.,
 472 U.S. 491, 
503 (1985)). 
A second justification for the Board™s 
Double Eagle
 rule is the principle that, in the absence of a 
valid 
em-
ployer rule prohibiting the employee conduct at issue, the 
conduct maintains its protected status.  This rationale 

begins with the premise that the Act grants to employees 
a statutory right to self-organization, including the right 
to engage in (or refrain from) solicitation and discussion 

of terms and conditions of employment.  These rights, 
however, are not absolute, as they must be balanced 
against an employer™s right to maintain production and 
discipline.  In recognition of those competing rights, the 
Supreme Court has held that an employer lawfully may 
implement rules that place li
mited restrictions on em-
ployee Section 7 rights in the workplace and during 

worktime for the purpose of maintaining production or 
discipline.  See 
Republic Aviation Corp. v. NLRB
, 324 
U.S. 793, 803 (1945).
7  Notwithstanding the existence of 
authority lawfully to restrict employees™ Section 7 activi-
ty, however, if an employer fa
ils to exercise that authori-
tyŠeither by failing to promulgate any rule, or by prom-

ulgating an invalid ruleŠthe employee activity that 
could
 otherwise be prohibited retains its protected char-
acter.  See 
Trico Industries, 
283 NLRB 848, 848 fn. 1, 
851Œ852 (1987) (holding that employee™s brief conversa-
tions with union president during worktime did not lose 

the protection of the Act, wh
ere the conversations did not 
violate any published rule or interfere with production); 
accord: Greentree Electronics Corp.
, 176 NLRB 919, 
919 (1969) (stating that ﬁdischarge based on worktime 
distribution of cards in the absence of a valid rule is sug-
gestive that the employer wa
s reacting to the protected 
aspect of the employee™s con
duct, rather than considera-
tions of plant efficiencyﬂ), enfd. 432 F.2d 1011 (9th Cir. 
1970).
8 The above-described purposes and rationale underly-
ing the 
Double Eagle
 rule necessarily inform our delinea-
tion of the scope of the rule and guide us in its interpreta-

tion and application.  To begin, in situations in which the 
conduct for which an employee is disciplined under an 
overbroad rule clearly falls within the protection of Sec-

tion 7 of the Act (e.g., concerted solicitation, distribution, 
or discussion of terms and conditions of employment)Š
and even though the employer lawfully would be entitled 
to place restrictions on that
 conduct via a narrowly tai-
lored ruleŠboth of the above-described justifications for 

                                                           
7 Of course, the Board has developed a series of presumptions to as-
sist in its analysis (and provide 
guidance to employers and employees) 
as to whether restrictions on empl
oyee statutory rights in a given case 
are justified by employer concerns of productivity or discipline.  See 
Peyton Packing Co., 49 NLRB 828, 843Œ844 (1943) (holding that a 
rule prohibiting union solicitation duri
ng working hours is presumptive-
ly valid, and a rule prohibiting soli
citation by employees outside of 
working hours is presumptively inva
lid as an unreasonable impediment 
to self-organization), enfd. 142 F.2d 1009 (5th Cir. 1944), cert. denied 

323 U.S. 730 (1944); see also 
Tri-County Medical Center
, 222 NLRB 
1089 (1976) (holding that a rule that denies off-duty employees entry to 
parking lots, gates, and other out
side nonworking areas will be found 
invalid unless justified by business reasons). 
8 Nevertheless, as discussed more 
fully below, under the reformulat-
ed Double Eagle 
rule, an employer that failed to promulgate a valid 
rule still would have the 
opportunity to demonstrate that it was justified 
in disciplining an employee based on conduct that actually interfered 
with the employer™s operations. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 412 
the 
Double Eagle
 rule apply.
9  Accordingly, in such situ-
ations, the Board will apply the rule and find that the 
discipline violates the Act (unless the employer is able to 
establish the available affirmative defense outlined be-

low). 
Conversely, in situations in which the conduct for 
which an employee is disciplined is wholly distinct from 

activity that falls within the ambit of Section 7 (e.g., 
sleeping on the Employer™s premises when off duty), the 
second justification for the 
Double Eagle
 ruleŠthat em-
ployee conduct maintains its protected character in the 
absence of a valid employer ru
leŠis simply inapplicable.  
Moreover, notwithstanding the fact that an employer™s 
discipline of an employee for 
such conduct in reliance on 
an overbroad rule might produce 
some
 chilling effect 
merely by invoking the overbroad rule, the chilling effect 
is much less significant than it would be if the employ-
ee™s conduct were not wholly unprotected.  Based on the 

justifications underlying the 
Double Eagle
 rule, we are of 
the view that its application in such situations would ex-
pand the rule beyond its appropriate boundaries.  Ac-

cordingly, we conclude that 
the rule does not apply, and 
it is not unlawful for an employer to discipline an em-
ployee pursuant to an overbroad rule, in situations in 

which the employee™s conduct is not similar to conduct 
protected by the Act in the manner we proceed to ex-
plain. 
Finally, there are situations 
in which an employer dis-
ciplines an employee pursuant to an overbroad rule for 
conduct that touches the co
ncerns animating Section 7 
(e.g., conduct that seeks higher wages) but is not protect-
ed by the Act because it is not concerted.
10  In such situa-
tions, it cannot be said that the employee™s conduct 
would be protected in the ab
sence of a lawful employer 
rule; accordingly, the se
cond rationale for the 
Double 
Eagle rule discussed above does not apply.  However, in 
comparison to the situatio
n involving employee conduct 
that is neither for mutual aid and protection nor concert-

ed (e.g., sleeping on the employer™s premises while off 
duty), there is a much greater
 risk that employees would 
                                                           
9 An example of this situation is an employer who disciplines an 
employee for soliciting support for a union during working hours, in 

reliance on a rule that prohibits all solicitation on the employer™s prem-
ises. 10 NLS Group, 352 NLRB 744 (2008), incorporated by reference in 
355 NLRB 1168 (2010), enfd. 645 F.3d 475 (1st Cir. 2011), serves as a 
prime illustration of such a situation.  In 
NLS Group, the Board found 
that an employer confidentiality ru
le prohibiting employees from dis-
closing terms of employment, incl
uding compensation, to ﬁother par-
tiesﬂ was unlawfully overbroad, in violation of the Act.  In addition, 
relying on 
Double Eagle
, the Board concluded that the employer™s 
discharge of an employee for viol
ating the overbroad confidentiality 
rule by complaining to a client 
about an individual compensation issue
 violated the Act. 
be chilled in the exercise of their Section 7 rights.  That 
is, the ﬁchilling effectﬂ rationale for the 
Double Eagle
 rule applies to a greater exte
nt when an employee is dis-
ciplined for conduct that is
 ﬁprotectedﬂ but not ﬁconcert-
ed.ﬂ11  For this reason, we are 
convinced that application 
of the 
Double Eagle
 rule in such instances is appropriate 
and necessary to fully effectua
te the rights guaranteed by 
Section 7 of the Act. 
In sum, as outlined above, the 
Double Eagle
 rule pro-
vides that discipline imposed pursuant to an unlawfully 

overbroad rule violates the Act in those situations in 
which an employee violated the rule by (1) engaging in 
protected conduct or (2) engaging in conduct that other-
wise implicates the concerns underlying Section 7 of the 
Act. Nevertheless, an employer will avoid liability for 

discipline imposed pursuant to an overbroad rule if it can 
establish that the employee™s conduct actually interfered 
with the employee™s own work or that of other employ-

ees or otherwise actually interfered with the employer™s 
operations, and that the interference, rather than the vio-
lation of the rule, was the reason for the discipline.  
Mil-ler™s Discount Dept. Stores
, 198 NLRB 281 (1972), enfd. 
on other grounds sub nom. 
NLRB v. Daylin, Inc.
, 496 F.2d 484 (6th Cir. 1974); see also 
Switchcraft, Inc.
, 241 
NLRB 985 (1979), enfd. 631 F.2d 734 (7th Cir. 1980); 
Wayne Home Equipment Co.
, 229 NLRB 654 (1977); 
Singer Co.
, 220 NLRB 1179 (1975).  It is the employer™s 
burden, not only to assert this affirmative defense, but 
also to establish that the employee™s interference with 
production or operations was the actual reason for the 

discipline.  In this regard, an employer™s mere citation of 
the overbroad rule as the basis for discipline will not suf-
fice to meet its burden.  Rather, assuming that the em-
ployer provides the employee 
with a reason (either writ-
ten or oral) for its imposition of discipline, the employer 

must demonstrate that it cited the employee™s interfer-
ence with production and not simply the violation of the 
overbroad rule.  See, e.g
., Gerry™s I.G.A.
, 238 NLRB 
1141, 1151 (1978) (ﬁIt is impossible, of course, for the 
employer . . . to establish [that the employee was dis-
charged based on interference with production] when 

interference with work is not the reason given in the dis-
charge letter and the discharge letter instead is in the lit-
eral language of the overly broad rule.ﬂ), enfd. 602 F.2d 

1021 (1st Cir. 1979). 
This formulation of the 
Double Eagle
 rule, including 
our allocation of the burdens of proof, reflects a deliber-

                                                           
11 Employees, we recognize, might 
have difficulty appreciating the 
distinction between a discharge based 
on the discussion of an individual 
wage dispute with a client, and a di
scharge based on the discussion of 
(and appeal for support regarding) 
a unit-wide compensation grievance 
with a client. 
 CONTINENTAL GROUP
, INC
. 413
ate balancing of employees™ Section 7 rights and em-
ployers™ legitimate interest in establishing work rules for 
the purpose maintaining discipline and production. 
Moreover, in our judgment, the available affirmative 

defense described above properly acknowledges the em-
ployer™s legitimate interests, yet simultaneously discour-
ages post-hoc rationalization 
of disciplinary decisions, 
and minimizes the likelihood of a chilling effect on em-
ployees™ Section 7 rights. 
III.  THE 
DOUBLE EAGLE
 RULE DOES NOT APPLY TO
 THE WARNING ISSUED TO GONZALEZ
 Having clarified the scope of the Board™s 
Double Ea-
gle
 rule, we now consider its applicability in the context 
of this case.  As set forth above, Continental maintained 
at Sunset Harbour an unlawfully overbroad employee 

rule prohibiting off-duty employees from coming on to 
the property except 
to collect their paychecks or when 
ﬁotherwise advised byﬂ designated managers.  At a time 

when the rule was in force, Continental received reports 
that employee Phillip Gonzalez had been sleeping in a 
common area of the building, 
living out of his car, and 
ﬁhanging aroundﬂ the facility, both inside and outside the 
building; Gonzalez did not deny those reports.  As a re-
sult, Continental issued a written warning to Gonzales 

for ﬁfrequenting the propertyﬂ while off duty and ﬁloiter-
ing on the propertyﬂ on his vacation days. 
Notwithstanding the fact that Continental disciplined 
Gonzalez pursuant to an unl
awfully overbroad rule re-
stricting off-duty employees
™ access to the Respondent™s 
property, we conclude, contrary to the judge, that the 

Double Eagle
 rule is not implicated.  The conduct for 
which Gonzalez was disciplinedŠsleeping on the Re-
spondent™s premises and living out of his car in the Re-
spondent™s parking lotŠwas not protected concerted 
activity; indeed, his conduct was wholly distinct from 

activity that falls within the ambit of Section 7.  As we 
have explained above, application of the 
Double Eagle
 rule to conduct of this sort does not materially advance 

the policies on which the rule is premised.  Accordingly, 
we conclude that the rule is simply inapplicable to such 
conduct. Therefore, we reverse the j
udge™s conclusion that Con-
tinental violated Section 8(a)(1) by disciplining Gonzalez 
pursuant to the unlawfully overbroad no-access rule, and 

we dismiss the allegation.  Because Continental did not 
violate the Act in this regard, we also dismiss the allega-
tion as to Sunset Harbour. 
AMENDED 
REMEDY
 The Respondent, The Continental Group, having un-
lawfully discharged employees for engaging in union 

activities or protected concerted activities, must offer 
those employees reinstatement and make them whole for 
any loss of earnings and other benefits they may have 
suffered as a result of th
e Respondent™s unlawful con-
duct, computed on a quarterly basis from the date of the 

discharges to the date of a proper reinstatement, less any 
net interim earnings, as prescribed in 
F. W. Woolworth 
Co.
, 90 NLRB 289 (1950), plus interest as computed in 
New Horizons
, 283 NLRB 1173 (1987), compounded 
daily as prescribed in 
Kentucky River Medical Center
, 356 NLRB 6 (2010). 
ORDER 
The National Labor Relations Board adopts the rec-
ommended order of the administrative law judge as mod-
ified in 353 NLRB 348 and as further modified below, 
and orders that 
A.  The Respondent, Sunset Harbour South Condomin-
ium Association, Inc., Miami Beach, Florida, its officers, 
agents, successors, and assigns shall take the action set 

forth in the recommended Order as modified. 
Substitute the following for paragraph 2(b). 
ﬁ(b) Within 14 days after service by the Region, post at 
its Miami Beach, Florida facility
, in English and Spanish, 
copies of the attached no
tice marked ‚Appendix A.™
9  Copies of the notice, on forms provided by the Regional 

Director for Region 12, after being signed by the Re-
spondent™s authorized represen
tative, shall by posted by 
the Respondent and maintained for 60 consecutive days 

in conspicuous places includi
ng all places where notices 
to employees are customarily posted.  In addition to 
physical posting of paper notices, notices shall be dis-

tributed electronically, such 
as by email, posting on an 
intranet or internet site, and/
or other electronic means, if 
the Respondent customarily 
communicates with its em-
ployees by such means.  Reasonable steps shall be taken 
by the Respondent to ensure that the notices are not al-

tered, defaced, or covered by any other material.  In the 
event that, during the pendency
 of these proceedings, the 
Respondent has gone out of business or closed the facili-

ty involved in these proceedings, the Respondent shall 
duplicate and mail, at its own expense, a copy of the no-
tice to all current employees
 and former employees em-
ployed by the Respondent at any time since May 1, 
2004.ﬂ 
B.  The Respondent, The Continental Group, Inc., Hol-
lywood, Florida, its officers,
 agents, successors, and as-
signs, shall take the action set forth in the recommended 
Order as modified. 
1.  Substitute the following for paragraph 2(c). 
ﬁ(c) Make Marvin White a
nd Leydis Borrero whole for 
any loss of earnings and other benefits suffered as a re-

sult of the discrimination against them, in the manner set 
forth in the amended remedy section of this decision.ﬂ 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 414 
2.  Substitute the following for paragraph 2(f). 
ﬁ(f) Within 14 days after service by the Region, post at 
its offices in Hollywood, Fl
orida, and at the Executive 
Condominium, Sunset Harbour South Condominium, 

and Sands Pointe Condominium
, all of which are located 
in Miami Beach, Florida, in English and Spanish, copies 
of the attached notice marked ‚Appendix B.™
10  Copies of 
the notice, on forms provided by the Regional Director 
for Region 12, after being signed by the Respondent™s 
authorized representative, shall be posted by the Re-

spondent and maintained for 60 consecutive days in con-
spicuous places including all places where notices to 
employees are customarily post
ed.  In addition to physi-
cal posting of paper notices, notices shall be distributed 
electronically, such as by ema
il, posting on an intranet or 
internet site, and/or other electronic means, if the Re-
spondent customarily communi
cates with its employees 
by such means.  Reasonable steps shall be taken by the 

Respondent to ensure that th
e notices are not altered, 
defaced, or covered by any other material.  In the event 
that, during the pendency of these proceedings, the Re-
spondent has gone out of business or closed the facility 
involved in these 
proceedings, the Respondent shall du-
plicate and mail, at its own expense, a copy of the notice 

to all current employees and former employees employed 
by the Respondent at any time since May 1, 2004.ﬂ 
 MEMBER HAYES, concurring in part. 
I agree with my colleagues™ conclusion that Respond-
ent Continental did not violate Section 8(a)(1) of the Act 

when it issued a written warning to employee Phillip 
Gonzalez for violating an unlawfully overbroad no-
access rule.  I further agree that the 
Double Eagle
 rule 
should not apply in these ci
rcumstances, where the disci-
pline is imposed for employee conduct that is clearly 

unprotected.  I find no need in this case to consider the 
validity of the 
Double Eagle
 rule™s application in other 
circumstances or the allocation of evidentiary burdens 

under the rule. 
 